In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-20-00306CV


                                 JAMES RICHARDS, APPELLANT

                                                    V.

MARSHA MCLANE, EXECUTIVE DIRECTOR, TEXAS CIVIL COMMITMENT OFFICE,
IN HER OFFICIAL CAPACITY, STEWART JENKINS, DIRECTOR OF PROGRAMS,
TEXAS CIVIL COMMITMENT OFFICE, IN HIS OFFICIAL CAPACITY, MICHAEL
SEARCY, OPERATIONS SPECIALIST TEXAS CIVIL COMMITMENT OFFICE, IN HIS
OFFICIAL CAPACITY, AND KARA GOUGLER, CIVIL COMMITMENT MANAGER
TEXAS CIVIL COMMITMENT OFFICE IN HER OFFICIAL CAPACITY, APPELLEES

                            On Appeal from the 459th District Court
                                     Travis County, Texas
               Trial Court No. D-1-GN-19-002353, Honorable Tim Sulak, Presiding

                                             May 17, 2021

                     OPINION ON ABATEMENT AND REMAND
                           Before QUINN, C.J., and PARKER and DOSS, JJ.

        James Richards appeals from an order granting a plea to the trial court’s

jurisdiction.1 He had sued Marsha McLane, executive director, Texas Civil Commitment



        1
          Because this appeal was transferred from the Third Court of Appeals, we are obligated to apply
its precedent when available in the event of a conflict between the precedents of that court and this Court.
See TEX. R. APP. P. 41.3.
Office, in her official capacity, Stewart Jenkins, director of programs, Texas Civil

Commitment Office, in his official capacity, Michael Searcy, operations specialist Texas

Civil Commitment Office, in his official capacity, and Kara Gougler, civil commitment

manager, Texas Civil Commitment Office, in her official capacity (collectively referred to

as McLane). They responded with their plea to the jurisdiction. The order granting it

merely stated that “IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that

Defendants’ Plea to the Jurisdiction is GRANTED.” It did not order the dismissal of the

cause.     Nor does the record contain a separate order dismissing the suit.         This is

problematic.

         The circumstance likens to one concerning a summary judgment that the trial court

merely granted without an accompanying order adjudicating the rights involved. In such

situations, the signed decree ordering that the summary judgment is granted is

interlocutory and non-appealable. This is so because the document neither expresses a

specific settlement of rights between the parties nor discloses the specific and final result

officially condoned and recognized under the law. Castleman v. Internet Money, Ltd., No.

07-20-00312-CV, 2020 Tex. App. LEXIS 9184, at *2 (Tex. App.—Amarillo Nov. 23, 2020,

no pet.) (mem. op.). The same is no less true where a trial court issues an order

specifying simply that the plea to the jurisdiction is granted. Nevertheless, the rules of

appellate procedure allow us to grant the trial court opportunity to modify the order from

which appeal was taken to make it final. Id.

         Accordingly, we abate the appeal and remand the cause to the trial court. Upon

remand, the trial court may issue such further orders or judgments necessary to create a

final, appealable order in this cause. Included in this would be an order expressly



                                             2
dismissing Richards’s suit for want of jurisdiction. Unless a final, appealable order or

judgment is included in a supplemental clerk’s record and filed with the clerk of this court

on or before June 7, 2021, the appeal will be reinstated and dismissed for want of

jurisdiction.



                                                               Per Curiam




                                             3